Filed 4/4/16 P. v. Chase CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B268620

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. TA041199)
         v.

ERIC DONELL CHASE,

         Defendant and Appellant.



THE COURT:*
         In 1996, Eric Donell Chase was convicted of murder, attempted murder and
shooting at an inhabited dwelling; various enhancements were found to be true. He was
sentenced to 36 years to life for the murder, 20 years for the attempted murder and to a
concurrent term on the remaining count. The court also imposed a restitution fine of
$10,000 under Penal Code section 1202.4, subdivision (f) to pay for the funeral expenses
of the murder victim.1

*        BOREN, P.J.                  ASHMANN-GERST, J.                               HOFFSTADT, J.
1       “Except as provided in subdivisions (q) and (r), in every case in which a victim
has suffered economic loss as a result of the defendant’s conduct, the court shall require
that the defendant make restitution to the victim or victims in an amount established by
court order, based on the amount of loss claimed by the victim or victims or any other
showing to the court.” (Pen. Code, § 1202.4, subd. (f).)
       On October 13, 2015, Chase filed a motion to reduce the $10,000 fine to $200,
principally on the ground that there was no showing that he had the ability to pay the
larger fine. The superior court denied the motion, finding that Chase could pay the
$10,000 fine from his earnings in prison. Chase appealed from this order.
       On February 11, 2016, appointed counsel filed a brief under People v. Wende
(1979) 25 Cal.3d 436, in which she requested this court to conduct an independent review
of the record. Chase was notified that the brief filed by counsel did not raise any
arguable issues and he was given an opportunity to file a brief in propria persona. He has
not done so.
       We have independently examined the record. We find that there are no arguable
issues and that appointed counsel has discharged her responsibilities.
       The judgment is affirmed.




                                             2